Citation Nr: 1810767	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for perforated eardrums.

5.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A Board hearing was held in October 2015.  A transcript is of record.  

These matters were remanded for additional development in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded VA examinations for his low back disability, bilateral knee disabilities, or perforated eardrum claims.  Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

The Veteran has been receiving treatment at a VA medical center and from a private physician for his low back pain, his bilateral knee pains, and his perforated ear drum.  During the October 2015 hearing, he testified to having injured his back and right knee when he fell from a significant height, injuring both of his knees during repelling exercises in training camp, and waking up to blood on his pillow from his ears during his military service.  He testified that his back, knees, and ears have continued to bother him and cause him pain since his time in service.  However, the medical record has insufficient competent evidence to make a nexus determination on these claims.  As such, the Veteran should be afforded VA examinations on each of these claims.

With regard to the claim for an increased rating for hearing loss, the June 2016 Board decision reinstated the Veteran's 10 percent disability rating and remanded the claim for a new VA examination to determine the Veteran's current disability level.  However, when the AOJ sought to schedule the Veteran for a new VA examination, the Veteran cancelled the appointment because he had received the Board's decision that his hearing loss compensation had been reinstated.  See VA Examination, December 21, 2016.  There is no indication that the Veteran was informed of the VA examination's purpose, but rather was advised to contact the Veterans Benefits Administration to resubmit.  Due to this misunderstanding, and the fact that the Veteran's last complete VA audio examination took place in March 2011, a new VA audio examination is necessary to determine the Veteran's current disability level.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Any relevant identified records not already associated with the claims file should be obtained.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  

2.  After all of the development in the first paragraph has been completed to the extent possible: 

a.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The entire claims file should be made available to, and reviewed by, the examiner.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should identify any low back disability present.  For each identified low back disability, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is etiologically related to or caused by the Veteran's military service.

b.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disabilities.  The entire claims file should be made available to, and reviewed by, the examiner.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should identify any knee disability present.  For each identified knee disability, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current knee disability is etiologically related to or caused by the Veteran's military service.

c.  Schedule the Veteran for new VA examination to determine the nature and etiology of his perforated eardrum disability.  The entire claims file should be made available to, and reviewed by, the examiner.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should determine if the Veteran has any residuals of a perforated ear drum in either ear.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current eardrum disability is etiologically related to or caused by the Veteran's military service, or caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.

d.  Schedule the Veteran for new VA examination to determine the current nature and severity of his bilateral hearing loss.  The entire claims file should be made available to, and reviewed by, the examiner.  All testing deemed necessary must be conducted and results reported in detail, including pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85, as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


